Smith, Judge,
delivered the opinion of the court:
In this case the collector of customs at the port of New York held that certain shells imported on October 3, 1906, were manu*505factures of shells and assessed them for duty at 35 per cent ad valorem under the provisions of paragraph 450 of the tariff act of 1897* which paragraph reads as follows:
450. Manufactures of leather, finished or unfinished, manufactures of fur, * * * mother-of-pearl and shell, * * * and shells engraved, cut, ornamented, or-otherwise manufactured, thirty-five per centum ad valorem.
To this decision of the collector the importers objected, and as one of the grounds for their objection the claim was set up in their protest that the goods were shells in their natural state and therefore entitled to admission free of duty under the provisions of paragraph 635 of the tariff act of 1897, which paragraph reads as follows:
635. Pearl, mother of, and shells, not sawed, cut, polished or otherwise manufactured, or advanced in value from the natural state.
The Board of General Appraisers sustained the protest and the Government appealed.
So far as appears from the record, no testimony of any kind was introduced on the hearing. The report of the appraiser discloses, however, that the merchandise “consists of mussel shells prepared by cutting and boring holes and used for ornamental purposes.” The importers, as appears from the decision of the board, conceded the correctness of the appraiser’s description and were content to rest their case on the facts as found in his report. With this as the state of the record we do not see how the shells in issue, which are admittedly cut and bored, can be brought within the meaning of paragraph 635, which exempts from duty those shells only which are. “not sawed, cut, polished or otherwise manufactured, or advanced in value from the natural state.” These shells have been “cut” and certainly have been submitted to manufacturing processes which are not usually employed except to adapt a substance to a definite use, and, presumptively at least, to better the condition and advance the value of the raw material. We must find, therefore, that the goods are not exempt from duty under the provisions of paragraph 635.
The collector finds that the shells are “prepared by cutting and boring holes and used for ornamental purposes,” and that they are manufactures of shell. Having no evidence to the contrary and-no samples of the goods before us, we can not say that they are not. The description of the appraiser would cover shell ornaments and for aught that appears to the contrary in the record the merchandise under discussion may be articles of shell fully completed and ready for use. But if the goods are not “manufactures of shell,” they are admittedly shells “cut” and are therefore covered by that part of paragraph 450 which imposes a duty of 35 per cent ad valorem on “shells engraved, cut, ornamented, or otherwise manufactured.” Hartranft v. Wiegmann (121 U. S., 609), which is cited by the board . as authority for overruling the collector, is not determinative of the *506point involved in this controversy. In that case the provision of the statute passed upon by the Supreme Court imposed.a duty of 35 per cent ad valorem on '‘manufactures of shell.” Here the statute imposes a duty of 35 per cent ad valorem not only on “manufactures of shell,” but also on “shells engraved, cut, ornamented, or otherwise manufactured.” The difference in wording between the two provisions is marked, and the same interpretation can not be given to them without ignoring the plain meaning of the language used and the fact that the change in language, following, as it did, the Hartranft case, was evidently intended to avoid the reasoning of that decision. Indeed that case itself indicates very clearly that had the language of the statute then in effect been the same as that of the statute now in force a contrary conclusion would have been reached. The court said:
In “Schedule M” of section 2504 of the Revised Statutes, page 475, second edition, a duty of 30 per cent ad valorem is imposed on “coral, cut or manufactured”; and, in section 2505, page 484, “coral, marine, unmanufactured” is made exempt from duty. These provisions clearly imply that, but for the special provision imposing the duty on cut coral, it would not be regarded as a manufactured article, although labor was employed in cutting it.
We think the rate of duty assessed by the collector was correct. The decision of the Board of General Appraisers is therefore reversed.